Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 1 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 2 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 3 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 4 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 5 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 6 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 7 of 8
Case 19-51814-lrc   Doc 16   Filed 02/14/19 Entered 02/14/19 11:40:44   Desc Main
                             Document      Page 8 of 8
